5:18-ap-07046 Doc#: 61 Filed: 10/09/19 Entered: 10/09/19 11:17:17 Page 1 of 9



                  IN THE UNITED STATES BANKRUPTCY COURT
                       WESTERN DISTRICT OF ARKANSAS
                           FAYETTEVILLE DIVISION


 IN RE: VICTOR FELIPE ARGUELLES, Debtor                                  No. 5:18-bk-71309
                                                                                Chapter 13


 GUILLERMO R. CONTRERAS                                                        PLAINTIFF

 v.                                     5:18-ap-7046

 VICTOR FELIPE ARGUELLES                                                     DEFENDANT



        ORDER AND OPINION FINDING DEBTS NONDISCHARGEABLE

 On July 6, 2018, Guillermo R. Contreras [Contreras or plaintiff] filed this adversary
 proceeding against Victor Felipe Arguelles [defendant or debtor]. In his complaint, the
 plaintiff seeks a determination that the state court judgment he obtained against the debtor
 is nondischargeable under 11 U.S.C. § 523(a)(2)(A) or, alternatively, under 11 U.S.C.
 § 523(a)(4). On August 9, 2018, the debtor filed an answer to the complaint. The Court
 held a trial on August 15, 2019. Jennifer L. DuCharme appeared on behalf of the debtor.
 Donald A. Brady and Ken David Swindle appeared on behalf of the plaintiff. At the
 conclusion of the trial, the Court took the matter under advisement. For the reasons
 stated below, the Court finds that the debt arising from the state court’s punitive damage
 award of $60,000 is nondischargeable under § 523(a)(2)(A). The Court further finds that
 the remainder of the state court judgment is dischargeable. In addition, the Court finds
 that the debt arising from the debtor’s embezzlement of the plaintiff’s vehicle is
 nondischargeable under § 523(a)(4).


 Jurisdiction
 The Court has jurisdiction over this matter under 28 U.S.C. § 1334 and 28 U.S.C.
 § 157, and this is a core proceeding under 28 U.S.C. § 157(b)(2)(I). This order contains
 findings of fact and conclusions of law pursuant to Federal Rule of Bankruptcy Procedure




             EOD: October 9, 2019
5:18-ap-07046 Doc#: 61 Filed: 10/09/19 Entered: 10/09/19 11:17:17 Page 2 of 9



 7052.


 Background
 On April 25, 2017, the plaintiff filed a complaint against the defendant in state court. In
 his state court complaint, the plaintiff alleged that in November 2016, he paid the
 defendant $500 to repair his vehicle and the defendant promised to repair the vehicle and
 return it to the plaintiff within “a couple of weeks.” The defendant refused to return the
 vehicle despite repeated demands from the plaintiff. The state court complaint alleged
 four causes of action: fraud, intentional infliction of emotional distress, conversion, and
 breach of contract. The defendant failed to file an answer to the state court complaint.
 As a result, on June 9, 2017, the allegations in the complaint were deemed admitted and
 the state court entered a default judgment against the defendant. The default judgment
 did not reference any of the four causes of action alleged in the state court complaint. On
 January 3, 2018, the state court impaneled a jury to determine damages [damages trial].
 The plaintiff and his attorney in the state court action–Ken Swindle–appeared at the
 damages trial; the defendant did not. On January 5, 2018, the state court entered an order
 memorializing the jury’s determination that the defendant owed the plaintiff $15,700 in
 compensatory damages and $60,000 in punitive damages. The state court also awarded
 the plaintiff his attorneys fees and costs.


 On May 15, 2018, the defendant–now the debtor–filed his chapter 13 bankruptcy case.
 On July 6, 2018, the plaintiff filed the instant adversary proceeding, seeking a
 determination by this Court that the judgment he obtained against the debtor in state court
 is nondischargeable under § 523(a)(2)(A) and “if necessary,” under § 523 (a)(4). Section
 523(a)(2)(A) provides for the nondischargeability of debts
         for money, property, services, or an extension, renewal, or refinancing of
         credit, to the extent obtained by–
                          (A) false pretenses, a false representation, or actual
                  fraud, other than a statement respecting the debtor’s or an
                  insider’s financial condition[.]


                                               2
5:18-ap-07046 Doc#: 61 Filed: 10/09/19 Entered: 10/09/19 11:17:17 Page 3 of 9



 11 U.S.C. § 523(a)(2)(A). Section 523(a)(2) protects “‘creditors who were tricked by
 debtors into loaning them money or giving them property, services, or credit through
 fraudulent means.’” Harold v. Raeder (In re Raeder), 399 B.R. 432, 437 (Bankr.
 N.D.W.Va. 2009) (quoting Nunnery v. Rountree (In re Rountree), 478 F.3d 215, 219-20
 (4th Cir. 2007)). Section 523(a)(4) provides that a debtor’s discharge does not include
 any debt “for fraud or defalcation while acting in a fiduciary capacity, embezzlement, or
 larceny.” 11 U.S.C. § 523(a)(4). In his adversary complaint, the plaintiff alleged that the
 debtor’s actions “could amount to the legal definition of embezzlement or larceny.”


 On October 10, 2018, the plaintiff filed a motion for summary judgment in which he
 alleged that there were no issues remaining for trial in this Court because the state court
 judgment had already established the type of debt that is nondischargeable in bankruptcy.
 On October 30, 2018, the debtor filed a response to the plaintiff’s motion for summary
 judgment, arguing that the state court judgment did not preclude litigation in the context
 of this adversary proceeding because not all elements necessary for the Court to apply
 collateral estoppel were satisfied. The Court agreed with the debtor. On January 14,
 2019, the Court entered an order denying the plaintiff’s motion for summary judgment
 [January 14 order]. As the Court recognized in its January 14 order, four elements are
 required for collateral estoppel under Arkansas law: “(1) the issue sought to be precluded
 must be the same as that involved in the prior litigation; (2) that issue must have been
 actually litigated; (3) the issue must have been determined by a valid and final judgment;
 and (4) the determination must have been essential to the judgment.” Riverdale Dev. Co.
 v. Ruffin Bldg. Sys., Inc., 146 S.W.3d 852, 855 (Ark. 2004) (citation omitted).


 In its January 14 order, the Court found that the first three elements of collateral estoppel
 were met as to the plaintiff’s cause of action under § 523(a)(2)(A): the issue before this
 Court–fraud–was the same issue that was before the state court; the issue was actually
 litigated; and the issue was determined in state court by a valid and final judgment.
 However, the Court found that the fourth element of collateral estoppel–that fraud was


                                               3
5:18-ap-07046 Doc#: 61 Filed: 10/09/19 Entered: 10/09/19 11:17:17 Page 4 of 9



 essential to the state court’s judgment–was not met as to § 523(a)(2)(A) because the state
 court complaint alleged four causes of action and the default judgment referenced none of
 them. The Court stated in its January 14 order that it could not “conclude that the
 allegations relating to fraud were essential to the state court’s order for default judgment
 when both fraud and non-fraud counts were alleged.” See Countrywide Home Loans, Inc.
 v. Blair (In re Blair), 324 B.R. 725, 730-31 (Bankr. W.D. Ark. 2005) (citing Dimmitt &
 Owens Fin., Inc. v. Green (In re Green), 262 B.R. 557, 564 (Bankr. M.D. Fla. 2001)).


 Before deciding that the fourth element was not met, the Court examined the damages
 awarded by the jury in an attempt to determine whether fraud–which would be
 nondischargeable here under § 523(a)(2)(A)1–was essential to the state court judgment:
        The jury’s award of attorney fees and costs and $60,000.00 in punitive
        damages allows the Court to narrow down–but not decide–which causes of
        action were likely essential to the Judgment of the Jury. For example,
        attorney fees and costs may be awarded to the prevailing party in a breach
        of contract case but not in a tort action. See Ark. Code Ann. § 16-22-308;
        see also Wheeler Motor Co., Inc. v. Roth, 867 S.W.2d 446, 451 (Ark.
        1993) (“When the prevailing party’s claim is based in tort, an award of
        attorney’s fees cannot be justified under section 16-22-308.”). Therefore,
        the Court finds it probable that a breach of contract determination was
        essential to the Judgment of the Jury because such a determination would
        have provided a basis for an award of attorney fees and costs. Similarly,
        because punitive damages are ordinarily not allowed in breach of contact
        actions, the fact that the Judgment of the Jury contained such an award
        leads this Court to believe that at least one cause of action in addition to
        breach of contract may have been essential to the judgment. See Superior
        Fed. Bank v. Jones & Mackey Constr. Co., LLC, 219 S.W.3d 643, 652-53
        (Ark. Ct. App. 2005) (punitive damages for breach of contract are
        generally not allowed.) Conversion alone will not support an award of
        punitive damages. See City Nat’l Bank of Fort Smith v. Goodwin, 783
        S.W.2d 335, 338 (Ark. 1990). Therefore, the Court finds it unlikely that


        1
           According to the Supreme Court, “if nondischargeability must be proved only by
 a preponderance of the evidence, all creditors who have secured fraud judgments, the
 elements of which are the same as those of the fraud discharge exception [in bankruptcy],
 will be exempt from discharge under collateral estoppel principles.” Grogan v. Garner,
 498 U.S. 279, 285 (1991).

                                               4
5:18-ap-07046 Doc#: 61 Filed: 10/09/19 Entered: 10/09/19 11:17:17 Page 5 of 9



        conversion formed the basis for the punitive damages awarded in the
        Judgment of the Jury.

        With breach of contract and conversion discounted as probable bases for
        the award of punitive damages, the Court is left with two causes of
        action–intentional infliction of emotional distress (also called outrage) and
        fraud (also called deceit)–either of which could furnish an appropriate
        basis for punitive damages. See Croom v. Younts, 913 S.W.2d 283 (Ark.
        1996) (punitive damages available in outrage cases); see also Wheeler
        Motor Co., Inc., 867 S.W.2d at 450 (punitive damages available in deceit
        cases). Based on its deductive exercise, the Court finds that a
        determination of at least one of these causes of action was essential to the
        Judgment of the Jury–but the Court cannot say with certitude that it was
        fraud. As a result, the Court finds that the fourth element of collateral
        estoppel is not met in this case and denies the plaintiff’s motion for
        summary judgment as to § 523(a)(2)(A).2



 Findings of Fact & Conclusions of Law
 Based on the Court’s January 14 order, the parties agreed that the primary issue remaining
 for this Court to decide at the trial of the adversary proceeding was whether the state court
 jury awarded the plaintiff $60,000 in punitive damages based upon intentional infliction
 of emotional distress, which would be a dischargeable debt, or upon fraud, which would
 be a nondischargeable debt under § 523(a)(2)(A).3 See Grogan, 498 U.S. at 285. To
 establish the tort of intentional infliction of emotional distress–also called outrage–in
 Arkansas, a plaintiff must prove:
        (1) the actor intended to inflict emotional distress or knew or should have
        known that emotional distress was the likely result of his conduct; (2) the


        2
           The Court also concluded in its January 14 order that the first three elements of
 collateral estoppel were met as to embezzlement under § 523(a)(4), but, as with
 § 523(a)(2)(A), the Court could not say that the determination was essential to the state
 court’s judgment and denied summary judgment on that basis.
        3
           During the August 7, 2019 hearing on a motion in limine filed by the plaintiff,
 counsel for both parties stated on the record that in the light of the Court’s January 14
 order, the focus of the trial would be determining the basis for the jury’s award of
 punitive damages.

                                               5
5:18-ap-07046 Doc#: 61 Filed: 10/09/19 Entered: 10/09/19 11:17:17 Page 6 of 9



        conduct was “extreme and outrageous,” was “beyond all possible bounds
        of decency,” and was “utterly intolerable in a civilized community”; (3)
        the actions of the defendant were the cause of the plaintiff’s distress; and
        (4) the emotional distress sustained by the plaintiff was so severe that no
        reasonable person could be expected to endure it.

 Crockett v. Essex, 19 S.W.3d 585, 589 (Ark. 2000) (citing Angle v. Alexander, 945
 S.W.2d 933 (Ark. 1997)). Although the allegations relating to intentional infliction of
 emotional distress were deemed admitted based upon the debtor’s failure to file an
 answer to the plaintiff’s state court complaint, the task before this Court is to determine
 whether the jury was presented with evidence at the damages trial that could have resulted
 in an award of punitive damages based upon intentional infliction of emotional distress.


 At the August 15 trial, the plaintiff called his daughter, Sondra Contreras [Ms. Contreras],
 as a witness. Ms. Contreras testified that she had also been called as a witness at the
 damages trial in state court. Ms. Contreras testified that during the damages trial in state
 court, she did not testify about her father’s mental state but did testify about her
 knowledge of “two other instances of fraud” committed by the debtor–one involving
 Ernesto Gaucin [Gaucin] and the other involving Graciela Guererro [Guererro]. Ms.
 Contreras also stated on August 15 that when she testified at the damages trial, she told
 the jury that she believed the debtor should be punished for his fraud.


 The plaintiff also called Guererro as a witness at the August 15 trial. Guererro
 represented to this Court that she had testified at the damages trial in front of the jury.
 Guererro testified that she gave the debtor between $2000 and $3000 to repair her vehicle
 in 2015. Guererro also testified that the debtor kept her vehicle for almost a year and that
 it was difficult for her to get the vehicle back from the debtor because he was never at his
 repair shop and he did not answer her phone calls or respond to the messages that she had
 left for him. Although she did eventually regain possession of her vehicle, she testified
 that the vehicle was only partially repaired when the debtor returned it to her. Because
 the vehicle was not completely repaired, Guererro asked the debtor to return her money


                                                6
5:18-ap-07046 Doc#: 61 Filed: 10/09/19 Entered: 10/09/19 11:17:17 Page 7 of 9



 but he did not do so.4


 In addition, the plaintiff testified at the August 15 trial that he did not tell the jury about
 any emotions that he experienced as a result of the debtor’s actions. The plaintiff also
 testified that he did not have any “bad history” with the debtor prior to the debtor taking
 possession of his vehicle, nor did the plaintiff believe that the debtor had any motivation
 to upset or anger him. The plaintiff testified that he told the jury that the debtor had taken
 his property and that he had called the police to tell them that the debtor had taken his
 property. The plaintiff also testified that he wanted his vehicle back. The debtor testified
 at the August 15 trial that he initially took the plaintiff’s vehicle to his repair shop but
 later moved it to his residence because it was “safer” there and because he did not have a
 lot of room at his repair shop. When plaintiff’s counsel questioned the debtor about why
 his bankruptcy schedules stated that he had an interest in the plaintiff’s vehicle, the debtor
 denied that he had assumed ownership of the vehicle and testified that he had listed the
 vehicle in his bankruptcy schedules because the vehicle was on his property and he did
 not have “any idea” what to do with it. The debtor later testified in response to his own
 attorney’s questions that he believes that the plaintiff is the owner of the vehicle.


 Because there is no evidence before this Court to suggest that the plaintiff’s emotions
 were even discussed during the damages trial, the Court finds that the jury could not have
 based its award of punitive damages on intentional infliction of emotional distress.
 Therefore, the Court finds that the jury’s award of punitive damages was based upon
 fraud–making a determination of fraud essential to the state court’s judgment and
 satisfying the final element necessary for the Court to apply collateral estoppel to the




         4
          Although Gaucin also testified at the August 15 trial about his experience with
 the debtor, the Court finds that Gaucin’s testimony is not relevant to the issues before the
 Court.

                                                 7
5:18-ap-07046 Doc#: 61 Filed: 10/09/19 Entered: 10/09/19 11:17:17 Page 8 of 9



 plaintiff’s cause of action under § 523(a)(2)(A).5 As a result, the Court finds that the
 punitive damage award of $60,000 is nondischargeable under § 523(a)(2)(A). See
 Grogan, 498 U.S. at 285.


 Further, based upon the evidence introduced at the August 15 trial combined with the
 findings previously made by the Court in its January 14 order, incorporated herein by
 reference, the Court finds that the elements required for embezzlement under § 523(a)(4)
 are satisfied. Specifically, the Court finds that: (1) the debtor was rightfully in possession
 of the plaintiff’s property because the parties agreed that the debtor would repair the
 vehicle and return it to him in a “couple of weeks”; (2) the debtor appropriated the
 plaintiff’s property for a purpose other than that for which he lawfully possessed it
 because the debtor did not repair the vehicle as promised but instead drove it from his
 repair shop to his residence, where–according to the debtor’s testimony on August 15 and
 his bankruptcy schedules–it remains even now; and (3) the circumstances indicate fraud
 for the reasons cited in the Court’s January 14 order. See Jones v. Hall (In re Hall), 295
 B.R. 877, 882 (Bankr. W.D. Ark. 2003) (citing Nat’l Bank of Commerce of Pine Bluff (In
 re Hoffman), 70 B.R. 155, 162 (Bankr. W.D. Ark. 1986)). Therefore, the Court also finds
 that the debt arising from the debtor’s embezzlement of the plaintiff’s vehicle is
 nondischargeable under § 523(a)(4).6


        5
           In the Court’s January 14 order, the Court discounted conversion as a probable
 basis for the jury’s award of punitive damages. However, the Court recognizes that
 punitive damages may be awarded in conversion cases if the conversion was committed
 “for the purpose of violating [the plaintiff’s] right to the property or for the purpose of
 causing damages.” See Goodwin, 783 S.W.2d at 338. However, in the instant case, the
 state court complaint alleged only that the debtor “intentionally took or exercised
 dominion or control over the personal property in violation of the [p]laintiff’s rights.” In
 other words, the state court complaint alleged only conversion, rather than conversion
 plus the type of intent required for punitive damages.
        6
           Although the Court finds that the debt arising from the debtor’s embezzlement
 of the plaintiff’s vehicle is nondischargeable under § 523(a)(4), the Court has insufficient
 evidence to determine the amount of the debt. In addition, while the plaintiff alleged that
 the debtor embezzled both his vehicle and his $500, the Court has no evidence regarding

                                               8
5:18-ap-07046 Doc#: 61 Filed: 10/09/19 Entered: 10/09/19 11:17:17 Page 9 of 9



 Conclusion
 For all of the above-stated reasons, the Court finds that the $60,000 punitive damage
 award obtained by the plaintiff in state court is nondischargeable under § 523(a)(2)(A).
 The Court also finds that the remainder of the state court judgment is dischargeable.
 In addition, the Court finds that the debt arising from the debtor’s embezzlement of the
 plaintiff’s vehicle is nondischargeable under § 523(a)(4). The Court further finds that the
 debtor should return the plaintiff’s vehicle to him within 7 days of the date of the entry of
 this order. The Court directs the parties’ attorneys to work together to facilitate the
 transfer of the vehicle from the debtor to the plaintiff within the time frame specified by
 the Court.


 IT IS SO ORDERED.




 cc:    Donald A. Brady                                       10/09/2019
        Ken David Swindle
        Jennifer L. DuCharme
        Joyce Bradley Babin




 the use to which the debtor put the plaintiff’s $500 and, as a result, the Court cannot say
 that the debtor appropriated the funds for a use other than that for which he lawfully
 possessed them.

                                               9
